DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6-8, 10-14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al. (US PG Pub 2010/0166478).
For claim 1:  Yamaguchi et al. teaches a cassette (see Fig. 16), comprising: a housing (see Fig. 16, the general shell of the cassette is shown); and a medium (see Fig. 3, a portion 59 is wound within the housing, a portion 50 extends outside of the housing) contained in the housing and including a substrate 59 and a release paper sheet 58 stuck to the substrate (at least between at region 46, 14 and downstream thereof the substrate and release paper 59 58 are stuck together), at least a portion of the substrate being contained in the housing (see Fig. 3, portion 59 within the housing as described above) wherein the substrate 41 includes an indicator portion on which information has already been printed, the information being information indicating at least one of (i) a width of the medium (see Fig. 15, width as 36mm), (ii) an entire length of the medium and (iii) a cassette type (see Fig. 15, the data in Fig. 15 is also indicative of a cassette type).
58, 59 are joined, the sticky part interposes between the substrate 58 and the release paper 59) provided at a surface of the medium which is located on an opposite side of the medium from a surface thereof at which the indicator portion is provided (see paragraph 152, rear surface, opposite the front printed surface), wherein the adhesive portion temporarily secures the protruding portion of the medium to an outer surface of the housing (see paragraph 154, see Fig. 16, the configuration capable of performing this function, however, in this arrangement the adhesive is no long between the substrate and release paper as the release paper is removed, which is the same as occurs in the present invention).
For claim 4:  Yamaguchi et al. teaches the cassette according to claim 1 and further teaches that the indicator portion 700, 701, 702 comprises: a first indicator portion 700 on which the information is printed in a first manner (see Fig. 16); and a second indicator portion 702 (see Figs. 16 and 20, smaller font on the section 702 is shown for the different indicator portions) on which the information is printed in a second manner different from the first manner (see Fig. 20, smaller font being the difference shown), and the first indicator portion and the second indicator portion are arranged in a direction in which the medium extends (see Fig. 20, the indicator portions extend in both length and width directions of the medium).
For claim 6:  Yamaguchi et al. teaches the cassette according to claim 4, wherein the housing comprises: a first outer surface 32A comprises an output portion (see Fig. 16, the first outer surface is the vertical wall surfaces all together with include the output section) 30A adjacent to the first outer surface 32A (see Fig. 16, the second surface is the top surface of the cassette housing where the first surface is the side surface 32A, the surfaces are thus adjacent), wherein the cassette further comprises a bendable portion (see Fig. 16, the bend in the boundary region between 701, 702) provided at a boundary region between the first indicator portion and the second indicator portion (see Fig. 16, for the purposes of claim 6, consider the first indicator portion to be 702 with the second indicator portion to be 701), and wherein a surface of the medium which is located on an opposite side of the medium from a surface thereof at which the indicator portion is provided comprises (see paragraph 152, the opposite surface having an adhesive portion): a portion located on an opposite side of the medium from the first indicator portion 702 and opposed to the first outer surface (see Fig. 16, opposite surface of medium at indicator 702 is opposed to and adhered to surface 32A); and a portion located on an opposite side of the medium from the second indicator portion 701 and opposed to the second outer surface  (see Fig. 16, opposite surface of medium at indicator 701 is opposed to and adhered to surface 30A).
For claim 7:  Yamaguchi et al. teaches the cassette according to claim 6.  The additional recitation of claim 7 does not define a metes and bounds of the claim which produces a structural requirement which is distinguishable from the apparatus (generally seen in Fig. 16 of Yamaguchi et al. as applied to claim 16 above).  In particular, any indicator or symbol can be printed on the surfaces 701, 702 and printing the text in different directions as recited is a limitation on how the medium is formed not how it is structurally can be distinguished.  In 
For claim 8:  Yamaguchi et al. teaches the cassette according to claim 4 and further teaches that the information comprises at least a character (see Fig. 20, the information is a plurality of characters) and the first and second manner are different from each other in size of character (see Fig. 20, the character sizes are different in the first section 701 and second section 702).
For claim 10:  Yamaguchi et al. teaches the cassette according to claim 1 and further teaches that the information comprises at least gray-level information indicating a design in which the print density gradually changes (see Fig. 16, the information printed on portion 700, 701, 702 is a gray-level information and is a design which has a gradually changing print density).
For claim 11:  Yamaguchi et al. teaches the cassette according to claim 1, further comprising a storage configured to store at least a portion of the information (see Fig. 11, the surface portions 68 as seen in Fig. 11 are a surface on which the information on the tape is held, and thus constitute a storage portion storing at least part of the information).
For claim 12:  Yamaguchi et al. teaches the cassette according to claim 1, wherein the medium comprises a third indicator portion 703 different from the indicator portion 701, 702 and provided at a portion of the medium 703 which is different from the protruding portion 701, 702 (see Fig. 15, Fig. 16).
For claim 13:  Yamaguchi et al. teaches the cassette according to claim 1, wherein the housing  contains a first roll 59 that is a roll of a tape on which the information is to be printed, 50 comprises at least the tape 59 (see Fig. 3, medium 50 comprising printed tape 59 an adhesive backing 58).
For claim 14:  Yamaguchi et al. teaches the cassette according to claim 13, wherein the housing contains a second roll 58 that is a roll of a film (see Fig. 3, adhesive tape is also a roll of film) to be stuck to the tape on which the information is printed, and wherein the medium 50 comprises the tape 59 and the film 58.
For claim 16:  Yamaguchi et al. teaches the cassette according to claim 1 wherein the indicator portion on which the information has already been printed is located at a downstream side of a discharge portion of the housing from which the medium is discharged from the housing a direction in which the medium is conveyed (see Figs. 4 and 15, at a point in the construction and operation of the cassette, the printed image as shown in Fig. 15 will be at the end of the tape as seen in Fig. 4 past the discharge portion).
For claim 17:  Yamaguchi et al. teaches the cassette according to claim 1 wherein the indicator portion on which the information has already been printed is located on a downstream end side of the medium that is nearer to the downstream end of the medium than an upstream end of the medium in a direction in which the medium is conveyed (see Fig. 15, the printed information is located immediately adjacent to the downstream end of the medium in the arrangement shown in Fig. 15, where the tape is arrange as shown in Fig. 4, far from the upstream end of the medium).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US PG Pub 2010/0166478) in view of Yamamoto (US PG Pub 2006/0245804).
For claims 2 and 5:  Yamaguchi et al. teaches all of the limitations of claims and 5 except that a half-cut line is provided at a boundary region between the first indicator portion and the second indicator portion.  However, Yamamoto et al. teaches providing a half-cut in a printing paper as a bend line (see paragraph 271).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to furnish the tape with a half-cut at the boundary region to facilitate bending of the printed tape.
For claim 9:  The combination of Yamaguchi et al. and Yamamoto teaches the cassette according to claim 2 and the additional limitations of claim 9 appear to be generic to any type of half cut line across the widthwise direction of the protruding portion which appears to be taught in Fig. 10A of Yamamoto.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US PG Pub 2010/0166478) in view of Groeneweg et al. (US PG Pub 2008/0190023).
For claim 15:  Yamaguchi et al. teaches a cassette body, comprising: a cassette 30 comprising (i) a housing (see Fig. 16, exterior of cassette constituting the housing) and (ii) a medium 50 contained in the housing (see Figs. 3 and 4, the tape existing in roll 58 and the tape being printed and the depicted printed tape), including a substrate 59 and a release paper sheet 58 stuck to the substrate (at least between at region 46, 14 and downstream thereof the 59 58 are stuck together), at least a portion of the substrate being contained in the housing (see Fig. 3, portion 59 within the housing as described above) wherein the substrate 41 includes an indicator portion on which information has already been printed, the information being information indicating at least one of (i) a width of the medium (see Fig. 15, width as 36mm), (ii) an entire length of the medium and (iii) a cassette type (see Fig. 15, the data in Fig. 15 is also indicative of a cassette type).  Yamaguchi et al. does not teach a bag configured to cover the cassette, wherein a portion of the bag which is opposed to the indicator portion has transparency or comprises a through hole.  However, Groeneweg et al. teaches providing a bag which is transparent or transparent in a region where an indicator label of the contained object is visible (see paragraph 24).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Yamaguchi et al. to provide the cassette in a bag container which is transparent opposite the indicator portion of the cassette for the purpose of protecting the cassette for transportation while allowing for identification of the cassette.
Response to Arguments
Applicant's arguments filed on have been fully considered but they are not persuasive. Applicant argues on page 8 that “in Applicant’s claim 1, the portion of the substrate of the medium including the indicator portion is contained in the housing” and that this is at least one distinguishing feature between the claim and the prior art rejection of Yamaguchi.  However, Applicant’s claim 1 does not require that “the portion of the substrate of the medium including the indicator portion is contained in the housing” as will be demonstrated hereafter.  Claim 1, as amended requires “a medium contained in the housing and including a substrate and a .
Against the rejections under 35 U.S.C. 103, Applicant argues that Yamaguchi and the combination with the secondary references fails to teach “a medium contained in the housing and including a substrate and a release paper sheet stuck to the substrate, at least a portion of the substrate being contained in the housing wherein the substrate includes an indicator portion on which information has already been printed, the information being information indicating at least one of (i) a width of the medium, (ii) an entire length of the medium and (iii) a cassette of type”.  Once again there is no reason to necessitate that the portion of the substrate contained in the housing be the same portion of the substrate that includes an indicator portion given the claim language presented.  Such a requirement would insert the language “portion of the” or “same portion of the” between the words “where the” and substrate”.  It is already established by the claim language and consistent with the specification and drawings that the substrate include portions outside of the housing.  In fact, each of Figures 5-10 and 12-13 suggests the indicator portion to be outside of the housing of the cassette.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.